DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a user interface which is not one of the four statutory categories.
In addition, claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter wherein the claim recites a processing program that is not claimed as embodied in a non-transitory storage medium.  Because Applicant's disclosure is not limited solely to tangible embodiments, the claimed subject matter, given the broadest reasonable interpretation, may be a carrier wave comprises of instructions and is, therefore, non-statutory.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means to create a non-game image”, “means to add”, “means to import”, “means to approve”, “means for non-game images of player housing to be created”, “means to embed an RFID chip” and numerous “means to choose”, “means to select” and “means to limit” limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant has provided no description of hardware nor linked the limitations to structure that would be capable of performing these functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 9, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(20 as being anticipated by Kim et al. (pub. no. 20170330228).
Regarding claim 1, Kim discloses a user-interface for a massively-multiplayer-online-game configured to allow a user to customize an avatar for non-game images and save said image (“The inventive concept relates to a service method of providing a game play video by additionally applying advertisement content to the game play video, and more particularly, to a service method of providing a game play video by additionally applying advertisement content to the game play video, whereby advertising effects are spontaneously obtained while a user is viewing a game video by adding an advertisement to the video showing a game played by game users”, [0002]; “Recently, video service systems such as YouTube have enabled users to view and replay videos in various fields. In addition, as smartphones and tablets have become popular, the number of games that can be enjoyed not only on personal computers and game terminals but also on mobile devices is increasing, and more and more users play these games. As a result, the number of users who enjoy a game by uploading their gameplay videos to video services or by watching videos uploaded by other users is increasing”, [0003])

comprising:  a. means to create a non-game image with a higher resolution than available in-game and/or  b. means to create a non-game image with greater color choices than available in-game and/or  c. means to choose a background color or image with higher resolution and greater color choices then available in-game (“First, while a user is playing a game by using a user terminal, script information of the game being played is stored by the user terminal. A tool for storing the script information is provided by a game developer by adding the tool as a menu in the game. Just by pressing a recording button displayed on a game screen while the user is playing the game, the user terminal may collect and store the script information”, [0021]; “Editing of a video on a user terminal may be performed by modifying script 

Even more various video editing is possible if script information includes filming information for setting a location, movement and a zoom level of a camera placed in virtual space where a video is realized. When editing filming information, more dramatic and diverse videos can be created compared to those displayed on a user terminal during a user's game play. For instance, if editing is performed to modify a camera location, a replay video that is filmed from a different angle from a video recorded during a game play may be realized with respect to the same situation. According to a user command, the replay editor may edit script information a video filmed by moving a camera along a particular route (like a video that is shot by a cameraman carrying a camera and moving to shoot the video) or such that a video, which was previously filmed from the front during a game play, is modified to a video that is filmed from above. In addition, a video determined by a user to be of an important situation may be zoomed in to be enlarged or a replay speed of the video may be adjusted to replay the same as a slow video. These various editing is possible because a video is recorded and transmitted basically in the form of script information according to the inventive concept”, [0024] & [0025];“When video editing is completed as described above, the user terminal transmits the script information of the game play video to the script server according to a user command. 


Regarding claim 2, Kim discloses means to choose more fixed assets than are available in-game ([0024], [0030]).
Regarding claim 4, Kim discloses means to choose procedurally generated non-specific environmental effects to modify an Avatar image ([0024], [0030]).
Regarding claim 5, Kim discloses means to save a 3D file (“First, a step in which a script server configures an original script list by storing videos of diverse game play situations, in a storage unit of the script server is performed (step (a); S120). The videos stored in step (a) are not stored by compression of each image frame but are in the form of script information used to display a video on a screen by being linked to object information. This type of video may be stored by a server operator or may be transmitted by a user of a user terminal to a script server and stored by the script server. According to the inventive concept, as a video is provided to a user terminal in the form of script information, object information does not have to be necessarily stored on the script server. However, to prepare for a case where a user wants to view a video by receiving script information stored in the script server while object information is not stored on a user terminal, object information may be stored on the script server. In addition to the case of providing a video in the form of script information by the script server, if a conventional method of providing a video by a streaming method, it is preferable that object information is also stored in the script server. In this case, the object information and the script information may be rendered in real time from the script server and transmitted to a user terminal via a streaming method”, [0019]).
Regarding claim 7, Kim discloses means to save a non-static image 
Regarding claim 9, Kim discloses means to select weather effects (“While the example in which an advertisement object appears on the screen when a game character reaches a particular point is described above, other various methods may also possible. For example, an advertisement video may be configured such that a product advertised falls from the sky along a line along which a game character moves, or a game video may be configured such that an advertisement changes on an outer surface of a driving car”, [0045]).
Regarding claim 12, Kim discloses means to add additional avatar information to a non-game image (“Even more various video editing is possible if script information includes filming information for setting a location, movement and a zoom level of a camera placed in virtual space where a video is realized. When editing filming information, more dramatic and diverse videos can be created compared to those displayed on a user terminal during a user's game play. For instance, if editing is performed to modify a camera location, a replay video that is filmed from a different angle from a video recorded during a game play may be realized with respect to the same situation. According to a user command, the replay editor may edit script information a video filmed by moving a camera along a particular route (like a video that is shot by a cameraman carrying a camera and moving to shoot the video) or such that a video, which was previously filmed from the front during a game play, is modified to a video that is filmed from above. In addition, a video determined by a user to be of an important situation may be zoomed in to be enlarged or a replay speed of the video may be adjusted to replay the same as a slow video”, [0025]).
Regarding claim 13, Kim discloses means to import user-created artwork into the user-interface ([0024], [0030]).
Regarding claim 15, Kim discloses means for non-game images of player housing to be created ([0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (pub. no. 20170330228) in view of Harrison et al. (pub. no. 20080215974).
Regarding claim 8, it is noted that Kim does not disclose selecting character a character gesture.  Harrison however, teaches a system where a user can select a character gesture (“As previously discussed, the controller 108 can detect acceleration and deceleration of translational and rotational motion in a three axes. This allows a user to interactively control directional movement of the animation and the rate animation of the avatar based on user input such as actual acceleration and deceleration of translational and rotational movement of the controller. Furthermore, the mapping of controller buttons to activate control of particular body parts of an avatar allows a user to decide which body part, or body parts, of the avatar to interactively animate. This can result in unique avatar animations because the user directly controls the animation of particular body parts of the avatar. Avatar animations that are responsive to direct control from the user are different from pre-mapped, pre-defined and pre-rendered avatar animations found in other forms of avatar animation”, [0055]).
Exemplary rationales that may support a conclusion of obviousness include use of a known technique to improve similar devices (methods, or products) in the same way.  Here both Kim and Harrison are directed to systems where users direct an avatar in a virtual world.  To add direct animation control of an avatar as taught by Harrison to the Kim invention would be to use a known technique to improve a similar system in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Kim to include the Harrison direct animation system.  To do so would enable unique character animations thereby increasing the perceived entertainment value of the system.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (pub. no. 20170330228) in view of OFFICIAL NOTICE.
Regarding claim 18, it is noted that Kim does disclose encrypting generated data.  However, Examiner takes OFFICIAL NOTICE that it was notoriously well known in the art as of the effective filing date of the claimed invention that computer generated data could be encrypted for the purpose of controlling access to that data.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the Kim invention to include encrypting any generated data. To do so would enable access restrictions to the data thereby increasing the perceived value of the system to a user or operator.
Nonfunctional Printed Matter
Regarding claim 11, “means to indicate” is directed to printed matter that is not functionally related to the non-game image and consequently not give patentable weight.  See MPEP 2111.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715